DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)  1 and 16 have been considered but are moot because the new ground of rejection does not rely solely on the  references applied in the prior rejection of record. New Prior art has been added to the rejections. 
This is a non-final rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10, 11 and 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viscovic (US 2015/0309184)   Clement et al. (US 2003/0015334).
	
In regards to claim 1, Viscovic teaches a method for suppressing emission of high frequency electromagnetic radiation from an electronic system, the electronic system comprising at least one circuit board (PCB)(350), at least one power supply (358), the EMI suppressing system comprising:  providing an electrically conductive housing (200) configured to accommodate and encase the electronic system (350), the housing comprising at least two complementary parts (232)  and housing having an inner conductive surface (space (232) can be coated with a conductive material. Paragraph [0036])); and applying a layer of electromagnetic absorbing paint substantially covering the inner surface of the housing (Chamber (200) wall can be fabricated, for example, with aluminum or stainless steel, and may be internally coated with an EMI (Electromagnetic Interference) blocking, paragraph [0033]) and an electromagnetic absorbing material, paragraph [0033]).

Viscovic does not teach the electromagnetic absorbing paint comprises a liquid matrix, wherein said electromavnetic absorbing paint is selected to absorb electromagnetic radiation in the range of 5 to 100 GHz.

	Clement et al. teaches the electromagnetic absorbing paint comprises a liquid matrix (the shielding layer is provided as an electrically-conductive, water-borne or solvent-based paint or other coating which may comprise a polyurethane, acrylic, or other resin binder and an electrically-conductive filler such as silver, silver-plated copper, or other metal particles or mixtures thereof; paragraph [0009]), wherein said electromagnetic absorbing paint is selected to absorb electromagnetic radiation in the range of 5 to 100 GHz (this range is an inherent characteristic of the solvent-based polyurethane paint;  10 dB, and usually at least 20 dB, and preferably at least about 60 dB or higher, over a frequency range of from about 10 MHz to 10 GHz is considered acceptable, paragraph [0024]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the EMI blocking material of Viscovic the liquid matrix and an electromagnetic absorbing material as taught by Clement et al. With this particular liquid matrix, the surface of a device is not only protects the interior surface of the enclosure or enclosure part, the shielding layer, which may be formulated to exhibit a multitude of colors, is generally protected from the scratches or other damages to which an exterior paint is susceptible. Further, such shielding layer, in combining EMI shielding and cosmetic functions, is economical and simplifies manufacture in eliminating the necessity of having to provide a separate cosmetic paint layer (paragraph [0011]). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 2, Viscovic teaches the method of claim 1, wherein the electronic system further comprises at least one port (port in which (312) is inserted) adapted to connect to a pluggable interconnecting means (figure 1).

In regards to claim 3, Viscovic teaches the method of claim 1, wherein said layer of an electromagnetic absorbing paint (EMI covering, paragraph [0033]).

Viscovic does not explicity teach that the electromagnetic absorbing paint covers 90% or more of said inner conductive surface.

Viscovic does teach that the chamber may be internally coated with a EMI coating (paragraph [0033]) and not just some of the internal surfaces. It is implied in the reference that the entire internal surface is coated.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the internal surfaces of Viscovic have the electromagnetic absorbing paint covers 90% or more of said inner conductive surface to protect the inner equipment from electromagnetic waves, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In regards to claim 4, Viscovic teaches the method of claim 1, the electronic system produces electromagnetic radiation at frequencies of 5 or more GHz (50/60 Hz, paragraph [0030]).

In regards to claim 6, Viscovic modified by Deshpande teaches the method of claim 1, and conventionally, "thin films" are considered to be about 10 microns or less in thickness. Continuous thin films down to about 5 nanometers in thickness may be deposited by the method of the present invention (paragraph [0020]).

Viscovic modified by Deshpande does not explicitly teach the said layer is 30 to 80 m thick.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the polymer layer of Viscovic modified by Deshpande have a thickness of 30 to 80 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In regards to claim 8, Viscovic the teaches the method of claim 1 wherein said electronic system is a network switch (PoE type network switch, paragraph [0031]).

In regards to claim 10, Viscovic in combination with Clemont et al. teaches the method of claim 1, and the electromagnetic absorbing material comprise ferrites (ferrite, Clement et al., paragraph [0024]).

In regards to claim 11, Viscovic modified by Deshpande et al. teaches the method of claim 1, and a liquid matrix is a polymeric liquid comprising a polymer selected from the group consisting of polyurethane, polvacrylate and silicone (outer coating of a highly acid-functional polyacrylate, paragraph [0108]).

	In regards to claim 13, Viscovic modified by Deshpande et al. teaches the method of claim 1, wherein said housing comprises an electrically conductive material selected from the group consisting of copper, ahuninum, gold, tin, steel, stainless steel, nickel and any combination thereof (with aluminum or stainless steel, paragraph [0033]).

In regards to claim 14, Viscovic teaches the method according to claim 1, wherein the housing (200) comprises at least two complementary parts (232, 230b), wherein the step of proving comprises providing said at least two parts separately (figure 2), wherein the step of applying comprises applying a layer of paint to the inner surfaces of each of said at least two parts  (Chamber (200) wall can be fabricated, for example, with aluminum or stainless steel, and may be internally coated with an EMI (Electromagnetic Interference) blocking, paragraph [0033]) and an electromagnetic absorbing material, paragraph [0033]).and wherein the method further comprises assembling the housing to encase and accommodate the electronic system after the step of applying (placing the housing back together as shown in figure 2).

In regards to claim 15, Viscovic teaches the method according to claim 14, wherein said at least two parts comprise a chassis (frame body (230b) on which components (360) of the electronic system are mounted and a complementary lid (234) removably connectable to said chassis (via 238)(figure 2).

	In regards to claim 16, Viscovic teaches an EMI suppressing system for suppressing emission of high frequency electromagnetic radiation from an electronic system, the electronic system comprising at least one circuit board (PCB)(350), at least one power supply (358), the EMI suppressing system comprising: an electrically conductive housing (200) configured to accommodate and encase the electronic system (350), the housing comprising at least two complementary parts (232)  and housing having an inner conductive surface (space (232) can be coated with a conductive material. Paragraph [0036])); and a layer of electromagnetic absorbing paint substantially covering the inner surface of the housing (Chamber (200) wall can be fabricated, for example, with aluminum or stainless steel, and may be internally coated with an EMI (Electromagnetic Interference) blocking, paragraph [0033]) and an electromagnetic absorbing material, paragraph [0033]).

Viscovic does not teach the electromagnetic absorbing paint comprises a liquid matrix, wherein said electromavnetic absorbing paint is selected to absorb electromagnetic radiation in the range of 5 to 100 GHz.

	Clement et al. teaches the electromagnetic absorbing paint comprises a liquid matrix (the shielding layer is provided as an electrically-conductive, water-borne or solvent-based paint or other coating which may comprise a polyurethane, acrylic, or other resin binder and an electrically-conductive filler such as silver, silver-plated copper, or other metal particles or mixtures thereof; paragraph [0009]), wherein said electromagnetic absorbing paint is selected to absorb electromagnetic radiation in the range of 5 to 100 GHz (this range is an inherent characteristic of the solvent-based polyurethane paint).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the EMI blocking material of Viscovic the liquid matrix and an electromagnetic absorbing material as taught by Clement et al. With this particular liquid matrix, the surface of a device is not only protects the interior surface of the enclosure or enclosure part, the shielding layer, which may be formulated to exhibit a multitude of colors, is generally protected from the scratches or other damages to which an exterior paint is susceptible. Further, such shielding layer, in combining EMI shielding and cosmetic functions, is economical and simplifies manufacture in eliminating the necessity of having to provide a separate cosmetic paint layer (paragraph [0011]). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 17, Viscovic teaches the EMI suppressing system of claim 16, wherein the electronic system further comprises at least one port (port in which (312) is inserted) adapted to connect to a pluggable interconnecting means (figure 1).

In regards to claim 18, Viscovic teaches the EMI suppressing system of claim 16, wherein said layer of an electromagnetic absorbing paint (EMI covering, paragraph [0033]).

Viscovic does not explicity teach that the electromagnetic absorbing paint covers 90% or more of said inner conductive surface.

Viscovic does teach that the chamber may be internally coated with a EMI coating (paragraph [0033]) and not just some of the internal surfaces. It is implied in the reference that the entire internal surface is coated.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the internal surfaces of Viscovic have the electromagnetic absorbing paint covers 90% or more of said inner conductive surface to protect the inner equipment from electromagnetic waves, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In regards to claim 19, Viscovic teaches the EMI suppressing system of claim 16, the electronic system produces electromagnetic radiation at frequencies of 5 or more GHz (50/60 Hz, paragraph [0030])

Viscovic does not explicitly teach the electromagnetic absorbing paint is selected to absorb electromagnetic radiation in the range of 5 to 100 GHz.

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the EMI material of Viscovic the electromagnetic absorbing material of Viscovic is selected to absorb electromagnetic radiation in the range of 5 to 100 GHz to protect the electronic equipment operating at (50/60 Hz); also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 20, Viscovic modified by Deshpande teaches the EMI suppressing system of claim 16, and conventionally, "thin films" are considered to be about 10 microns or less in thickness. Continuous thin films down to about 5 nanometers in thickness may be deposited by the method of the present invention (paragraph [0020]).

Viscovic modified by Deshpande does not explicitly teach the said layer is 30 to 80 m thick.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the polymer layer of Viscovic modified by Deshpande have a thickness of 30 to 80 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 


In regards to claim 21, Viscovic teaches the EMI suppressing system of claim 16, wherein said electronic system is a network switch (PoE type network switch, paragraph [0031]).

In regards to claim 22, Viscovic in combination with Clemont et al. teaches the method of claim 16, and the electromagnetic absorbing material comprise ferrites (ferrite, Clement et al., paragraph [0024]).
	
In regards to claim 23, Viscovic modified by Deshpande et al. teach the EMI suppressing system of claim 16, and a liquid matrix is a polymeric liquid comprising a polymer selected from the group consisting of polyurethane, polvacrylate and silicone (outer coating of a highly acid-functional polyacrylate, paragraph [0108]).

	In regards to claim 24, Viscovic teach the EMII suppressing system of claim 16, wherein said housing comprises an electrically conductive material selected from the group consisting of copper, ahuninum, gold, tin, steel, stainless steel, nickel and any combination thereof (with aluminum or stainless steel, paragraph [0033]).

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viscovic (US 2015/0309184)   in view of Clement et al. (US 2003/0015334) as detailed in claim rejection 1 (hereinafter referred to as modified Viscovic), in further view of Gros (US 2005/0161641).

In regards to claim 9, modified Viscovic teaches the method according to claim 1.

Modified Viscovic does not teach said electromagnetic absorbing paint comprises 50-80%wt. of said electromagnetic absorbing material.

Gros teaches the electromagnetic absorbing paint of claim 25, wherein said electromagnetic absorbing paint comprises 50-80%wt. suspended solids (organic suspension; 0.5 to70 wt. % and the content of electrically conductive or/and semiconducting particles, paragraph [0015]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included in the electromagnetic absorbing material of Modified Viscovic said electromagnetic absorbing paint comprises 50-80%wt. of said electromagnetic absorbing material as taught by Grog to impart desired characteristics to the desired coating, such as color, thermal stability characteristics, thermal conductivity properties, strength, hardness, filler loading, or electrical properties including enhanced dielectric characteristics or enhanced conductivity, (paragraph [0008]); also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 12, modified Viscovic teaches the method according to claim 1.

Modified Viscovic does not teach the liquid matrix is a solvent-based polyurethane lacquer.

Gros teaches the said polymer is acrylic polymer (acrylate, paragraph [0072]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included in the electromagnetic absorbing material of Modified Viscovic the liquid matrix is a solvent-based polyurethane lacquer as taught by Grog to impart desired characteristics to the desired coating, such as color, thermal stability characteristics, thermal conductivity properties, strength, hardness, filler loading, or electrical properties including enhanced dielectric characteristics or enhanced conductivity, (paragraph [0008]); also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “said electromagnetic absorbing material comprises electrically conductive particles and ferromagnetic particles homogeneously suspended in said liquid matrix.” None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847